Exhibit 10.1
DELEK US HOLDINGS, INC.
2006 LONG-TERM INCENTIVE PLAN
(As Amended through May 4, 2010)
1. Purpose. The purpose of the Delek US Holdings, Inc. 2006 Long-Term Incentive
Plan (the “Plan”) is to establish a flexible vehicle through which Delek US
Holdings, Inc., a Delaware corporation (the “Company”), can attract, motivate,
reward and retain key personnel of the Company and its affiliates through the
grant of equity-based and/or cash incentive awards (“Awards”). Awards under the
Plan may be in the form of: (a) options (“Options”) to purchase shares of the
Company’s common stock, $0.01 par value (“Common Stock”) granted pursuant to
Section 5(b), including Options intended to qualify as “incentive stock options”
(“ISOs”) within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended, and Options which do not qualify as ISOs, (b) stock appreciation
rights (“SARs”) granted pursuant to Section 5(c), (c) restricted shares of
Common Stock (“Restricted Stock”) granted pursuant to Section 5(d),
(d) restricted stock units (“Restricted Stock Units”) granted pursuant to
Section 5(e), and/or (e) other stock-based awards (“Other Stock-Based Awards”)
or cash incentive awards (“Cash Incentive Awards”) granted pursuant to
Section 5(f).
2. Eligibility. Awards under the Plan may be made to such directors, officers,
employees, consultants and other individuals (including, advisory board members)
who may perform services for the Company or its affiliates, as the Committee may
select.
3. Available Shares and Other Limitations. Subject to adjustment as provided in
Section 7, the Company may issue an aggregate of 5,053,392 shares of Common
Stock under the Plan, exclusive of (a) shares covered by the unexercised portion
of an Award that terminates, expires, is canceled or is settled in cash,
(b) shares forfeited or repurchased under the Plan, and (c) shares withheld or
surrendered in order to pay the exercise or purchase price under an Award or to
satisfy the tax withholding obligations associated with the exercise, vesting or
settlement of an Award. No more than 2,500,000 shares of Common Stock may be
issued pursuant to Awards granted in a single calendar year to any individual
participant. No participant may earn a cash incentive Award under the Plan for
any calendar year in excess of an amount equal to $5,000,000.
4. Administration.
(a) Committee. The Plan will be administered by the Compensation Committee of
the Company’s Board of Directors (the “Board”) or such other committee comprised
of at least two (2) members of the Board appointed by the Board from time to
time (the “Committee”), provided that, the Board will have sole responsibility
and authority for matters relating to the grant and administration of Awards to
any member of the Board who is not an employee of the Company or its affiliates.
Notwithstanding the foregoing, the full Board may perform any function of the
Committee hereunder, in which case the term “Committee” shall refer to the
Board. If a committee other than the Compensation Committee is appointed by the
Board to serve as the Committee, then, unless the Board determines otherwise,
the member of such other committee shall consist of individuals who are
“non-employee directors” (within the meaning of Rule 16b-3(b)(3) under the
Securities Exchange Act of 1934, as amended) and as “outside directors” (within
the meaning of Treasury Regulation Section 1.162-27(e)(3)). The Board may
prescribe that a committee described in the preceding sentence shall have
limited authority under the Plan, including, for example, authority to grant to
certain executives and administer awards which are made pursuant to Section 7
hereof and which are intended to qualify for the performance-based compensation
exemption from the deduction limitation imposed by Section 162(m) of the Code.
(b) Responsibility and Authority of Committee. Subject to the provisions of the
Plan, the Committee, acting in its discretion, will have responsibility and full
power and authority to: i. select the persons to whom Awards will be made, ii.
prescribe the terms and conditions of each Award and make amendments thereto,
iii. construe, interpret and apply the provisions of the Plan and of any
agreement or other document evidencing an Award made under the Plan, and iv.
make any and all determinations and take any and all other actions as it deems
necessary or desirable in order to carry out the terms of the Plan. In
exercising its responsibilities under the Plan, the Committee may obtain at the
Company’s expense such advice, guidance and other assistance from outside
compensation consultants and other professional advisers as it deems
appropriate.

 

 



--------------------------------------------------------------------------------



 



(c) Delegation of Authority. Subject to the requirements of applicable law, the
Committee may delegate to any person or group or subcommittee of persons (who
may, but need not be, members of the Committee) such Plan-related functions
within the scope of its responsibility, power and authority as it deems
appropriate. Reference herein to the Committee with respect to functions
delegated to another person, group or subcommittee will be deemed to refer to
such person, group or subcommittee.
(d) Committee Actions. A majority of the members of the Committee shall
constitute a quorum. The Committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The Committee shall keep a record of its proceedings and acts and shall
keep or cause to be kept such books and records as may be necessary in
connection with the proper administration of the Plan.
(e) Indemnification. The Company shall indemnify and hold harmless each member
of the Committee and the Board and any employee or director of the Company to
whom any duty or power relating to the administration or interpretation of the
Plan is delegated from and against any loss, cost, liability (including any sum
paid in settlement of a claim with the approval of the Board), damage and
expense (including reasonable legal and other expenses incident thereto) arising
out of or incurred in connection with the Plan, unless and except to the extent
attributable to such person’s fraud or willful misconduct.
5. Specific Terms of Awards.
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 5. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of Awards in the event of
termination of employment or other service by the participant. The Committee
shall require the payment of lawful consideration for an Award to the extent
necessary to satisfy the requirements of the Delaware General Corporation Law,
and may otherwise require payment of consideration for an Award except as
limited by the Plan.
(b) Options. The Committee is authorized to grant Options to participants on the
following terms and conditions:
(i) Exercise Price. The exercise price per share of Common Stock purchasable
under an Option shall be determined by the Committee, provided that such
exercise price shall not be less than the “Fair Market Value” of a share of
Common Stock on the date of grant of such Option. Unless otherwise determined by
the Committee or required by applicable law, the Fair Market Value of a share of
Common Stock as of any given date shall be the closing sale price per share of
Common Stock reported on a consolidated basis for securities listed on the
principal stock exchange or market on which the Common Stock is traded on the
date as of which such value is being determined or, if there is no sale on that
day, then on the last previous day on which a sale was reported; provided,
however, that, the Fair Market Value of a share of Common Stock on the date of
the initial public offering of the Common Stock shall be the initial public
offering price per share.
(ii) Option Term; Time and Method of Exercise. The Committee shall determine the
term of each Option, which in no event shall exceed a period of ten (10) years
from the date of grant. The Committee shall determine the time or times at which
or the circumstances under which an Option may be exercised in whole or in part
(including based on achievement of performance goals and/or future service
requirements), the methods by which the exercise price may be paid or deemed to
be paid and the form of such payment (including, cash, Common Stock, other
Awards or awards granted under other plans of the Company or any affiliate, or
other property (including through “cashless exercise” arrangements, to the
extent permitted by applicable law)), and the methods by or forms in which
Common Stock will be delivered or deemed to be delivered to participants.

 

2



--------------------------------------------------------------------------------



 



(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
participants on the following terms and conditions:
(i) Right to Payment. A SAR shall confer on the participant to whom it is
granted a right to receive, upon exercise thereof, the excess of (1) the Fair
Market Value of one share of Common Stock on the date of exercise over (2) the
base price of the SAR as determined by the Committee, which base price shall not
be less than the Fair Market Value of a share of Common Stock on the date of
grant of such SAR.
(ii) Other Terms. The Committee shall determine at the date of grant or
thereafter, the time or times at which and the circumstances under which a SAR
may be exercised in whole or in part (including based on achievement of
performance goals and/or future service requirements), the method of exercise,
method of settlement, form of consideration payable in settlement, method by or
forms in which Common Stock will be delivered or deemed to be delivered to
participants, whether or not a SAR shall be free-standing or in tandem or
combination with any other Award, and the maximum term of an SAR, which in no
event shall exceed a period of ten (10) years from the date of grant.
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
participants on the following terms and conditions:
(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination, at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), in such
installments or otherwise and under such other circumstances as the Committee
may determine at the date of grant or thereafter. Except to the extent
restricted under the terms of the Plan or any Award agreement evidencing the
Restricted Stock, a participant granted Restricted Stock shall have all of the
rights of a stockholder, including the right to vote the Restricted Stock and
the right to receive dividends thereon (subject to any mandatory reinvestment or
other requirement imposed by the Committee).
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or other service during the applicable restriction
period, Restricted Stock that is at that time subject to restrictions shall be
forfeited and reacquired by the Company; provided that the Committee may
provide, by rule or regulation or in any Award agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes.
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the participant, the
Committee may require that such certificates bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such
Restricted Stock, that the Company retain physical possession of the
certificates, and that the participant deliver a stock power to the Company,
endorsed in blank, relating to the Restricted Stock.
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (1) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Common Stock having a Fair Market Value equal to the amount of such
dividends, or (2) automatically reinvested in additional Restricted Stock or
held in kind, subject to the same terms as applied to the original Restricted
Stock to which it relates. Unless otherwise determined by the Committee, Common
Stock distributed in connection with a stock split or stock dividend, and other
property distributed as a dividend, shall be subject to restrictions and a risk
of forfeiture to the same extent as the Restricted Stock with respect to which
such Common Stock or other property has been distributed.

 

3



--------------------------------------------------------------------------------



 



(e) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to participants, which are rights to receive Common Stock, other
Awards, or a combination thereof at the end of a specified deferral or vesting
period, subject to the following terms and conditions:
(i) Grant and Restrictions. The satisfaction of Restricted Stock Units will
occur upon expiration of the applicable deferral or vesting period specified for
an Award of Restricted Stock Units by the Committee. Restricted Stock Units
shall be subject to such restrictions on transferability, risk of forfeiture and
other restrictions, if any, as the Committee may impose, which restrictions may
lapse at the expiration of the deferral or vesting period or at earlier
specified times (including based on achievement of performance goals and/or
future service requirements), separately or in combination, in installments or
otherwise, and under such other circumstances as the Committee may determine at
the date of grant or thereafter. Restricted Stock Units may be satisfied by
delivery of Common Stock, other Awards, or a combination thereof, as determined
by the Committee at the date of grant or thereafter. Each Restricted Stock Unit
Award shall be settled no later than the 15th day of the third month following
the calendar year in which such Award becomes vested; provided, however, that,
subject to compliance with Section 409A, the Committee, in its discretion, may
provide for deferred settlement.
(ii) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment or other service during the applicable deferral or
vesting period, all Restricted Stock Units that are at that time subject to such
forfeiture conditions shall be forfeited; provided that the Committee may
provide, by rule or regulation or in any Award document, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock Units will lapse in whole or in part, including in the event of
terminations resulting from specified causes.
(iii) Dividend Equivalents. Unless otherwise determined by the Committee,
dividend equivalents on the specified number of shares of Common Stock covered
by an Award of Restricted Stock Units shall be either (1) paid with respect to
such Restricted Stock Units at the dividend payment date in cash or in shares of
unrestricted Common Stock having a Fair Market Value equal to the amount of such
dividends, or (2) deferred with respect to such Restricted Stock Units, either
as a cash deferral or with the amount or value thereof automatically deemed
reinvested in additional Restricted Stock Units.
(f) Other Stock-Based Awards and Cash Incentive Awards. The Committee is
authorized, subject to limitations under applicable law, to grant to
participants such other Awards that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on, or related to, Common
Stock or factors that may influence the value of Common Stock, including,
without limitation, stock bonuses, dividend equivalents, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Common Stock, purchase rights for Common Stock, Awards with value and payment
contingent upon performance of the Company or business units thereof or any
other factors designated by the Committee, and Awards valued by reference to the
book value of Common Stock or the value of securities of or the performance of
specified subsidiaries or affiliates or other business units and awards designed
to comply with or take advantage of other applicable local laws or jurisdictions
other than the United States. The Committee shall determine the terms and
conditions of such Awards. In addition, Cash Incentive Awards, including annual
incentive Awards and long-term incentive Awards, denominated and settled in
cash, may be granted under this Section 5(f), which Awards may be earned at such
times, under such circumstances (including based on achievement of performance
goals and/or future service requirements), in such installments or otherwise and
under such other circumstances as the Committee may determine at the date of
grant or thereafter. The Committee may require or permit the deferred payment
and/or installment payout of all or part of any stock Awards or Cash Incentive
Awards made hereunder, provided that the terms and conditions applicable to such
deferral or installment payout comply with the distribution election and
distribution timing requirements of Section 409A of the Code.
6. Performance-Based Equity and Cash Awards.
(a) General. The Committee may condition the grant, exercise, vesting or
settlement of equity-based Awards on the achievement of specified performance
goals in accordance with this section. The Committee may also condition the
grant, vesting or payment of annual and long-term cash incentive Awards on the
achievement of specified performance goals in accordance with this section. The
applicable performance period for measuring achievement of specified performance
goals may be any period designated by the Committee.

 

4



--------------------------------------------------------------------------------



 



(b) Objective Performance Goals. A performance goal established in connection
with an award covered by this section must be (1) objective, so that a third
party having knowledge of the relevant facts could determine whether the goal is
met, (2) prescribed in writing by the Committee before the beginning of the
applicable performance period or at such later date when fulfillment is
substantially uncertain, but not later than 90 days after the commencement of
the performance period and in any event before completion of 25% of the
performance period, and (3) based on any one or more of the following business
criteria (which may be applied to an individual, a subsidiary, a business unit
or division, or the Company and any one or more of its subsidiaries as a whole,
as determined by the Committee):

(i)  
total revenue or any key component thereof;
  (ii)  
operating income, pre-tax or after-tax income from continuing operations;
earnings before interest, taxes and amortization (i.e. EBITA); earnings before
interest, taxes, depreciation and amortization (i.e. EBITDA); or net income;
  (iii)  
cash flow (including, without limitation, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations or cash
flow in excess of cost of capital);
  (iv)  
earnings per share or earnings per share from continuing operations (basic or
diluted);

  (v)  
return on capital employed, return on invested capital, return on assets or net
assets;
  (vi)  
after-tax return on stockholders’ equity;
  (vii)  
economic value created;
  (viii)  
operating margins or operating expenses;
  (ix)  
value of the Common Stock or total return to stockholders;
  (x)  
value of an investment in the Common Stock assuming the reinvestment of
dividends;
  (xi)  
strategic business criteria, consisting of one or more objectives based on
meeting specified market penetration goals, geographic business expansion goals,
cost targets, ethics and compliance goals, management of employment practices
and employee benefits, or supervision of litigation or information technology
goals, or goals relating to acquisitions or divestitures of subsidiaries,
affiliates or joint ventures; and/or
  (xii)  
a combination of any or all of the foregoing criteria.

The targeted level or levels of performance with respect to such business
criteria may be established at such levels and in such terms as the Committee
may determine, in its discretion, including in absolute terms, as a goal
relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. If and to the extent permitted for awards intended to qualify as
“performance-based” under Section 162(m) of the Code and regulations thereunder,
the Committee may provide for the adjustment of such performance goals to
reflect changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar types of
events or circumstances occurring during the applicable performance period.
(c) Calculation of Performance-Based Award. At the expiration of the applicable
performance period, the Committee shall determine the extent to which the
performance goals established pursuant to this Section are achieved and the
extent to which each performance-based award has been earned. The Committee may
not exercise its discretion to increase the amount or value of an award that
would otherwise be payable in accordance with the terms of a performance-based
award made in accordance with this section.
7. Limits on Transferability; Beneficiaries. No Award or other right or interest
of a participant under the Plan shall be pledged, hypothecated or otherwise
encumbered or subject to any lien, obligation or liability of such participant
to any party (other than the Company or an affiliate thereof), or assigned or
transferred by such participant otherwise than by will or the laws of descent
and distribution or to a beneficiary upon the death of a participant, and such
Awards or rights that may be exercisable shall be exercised during the lifetime
of the participant only by the participant or his or her guardian or legal
representative, except that Awards (other than ISOs) and other rights may be
transferred to one or more transferees during the lifetime of the participant,
and may be exercised by such transferees in accordance with the terms of such
Award, but only if and to the extent such transfers are permitted by the
Committee, subject to any terms and conditions which the Committee may impose
thereon. A beneficiary, transferee, or other person claiming any rights under
the Plan from or through any participant shall be subject to all terms and
conditions of the Plan and any Award agreement applicable to such participant,
except as otherwise determined by the Committee, and to any additional terms and
conditions deemed necessary or appropriate by the Committee. For purposes
hereof, “beneficiary” shall mean the legal representatives of the participant’s
estate entitled by will or the laws of descent and distribution to receive the
benefits under a participant’s Award upon a participant’s death, provided that,
if and to the extent authorized by the Committee, a participant may be permitted
to designate a beneficiary, in which case the “beneficiary” instead will be the
person, persons, trust or trusts (if any are then surviving) which have been
designated by the participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
participant’s Award upon such participant’s death.

 

5



--------------------------------------------------------------------------------



 



8. Capital Changes, Reorganization, Sale.
(a) Adjustments upon Changes in Capitalization. The aggregate number and class
of shares issuable under the Plan, the number and class of shares and the
exercise price per share covered by each outstanding Option, the number and
class of shares and the base price per share covered by each outstanding SAR,
the number and class of shares covered by each outstanding Restricted Stock Unit
Award and Other Stock-Based Award, any per-share base or purchase price or
target market price included in the terms of any such Award and all related
terms shall be adjusted proportionately or as otherwise appropriate to reflect
any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split or consolidation of shares or any like capital
adjustment, or the payment of any stock dividend, and/or to reflect a change in
the character or class of shares covered by the Plan arising from a readjustment
or recapitalization of the Company’s capital stock.
(b) Cash, Stock or Other Property for Stock. Except as otherwise provided in
this Section, in the event of an Exchange Transaction (as defined below), all
holders of Options and SARs shall be permitted to exercise their outstanding
Options and SARs in whole or in part (whether or not otherwise exercisable)
immediately prior to such Exchange Transaction, and any outstanding Options and
SARs which are not exercised before the Exchange Transaction shall thereupon
terminate. Notwithstanding the preceding sentence, if, as part of an Exchange
Transaction, the stockholders of the Company receive capital stock of another
corporation (“Exchange Stock”) in exchange for their shares of Common Stock
(whether or not such Exchange Stock is the sole consideration), and if the
Board, in its sole discretion, so directs, then all outstanding Options and SARs
shall be converted into options to purchase shares of, or stock appreciation
rights with respect to, Exchange Stock. The amount and price of converted
options and stock appreciation rights shall be determined by adjusting the
amount and price of the Options and SARs granted hereunder on the same basis as
the determination of the number of shares of Exchange Stock the holders of
Common Stock shall receive in the Exchange Transaction and, unless the Board
determines otherwise, the vesting conditions with respect to the converted
options and stock appreciation rights shall be substantially the same as the
vesting conditions set forth in the original Option or SAR agreement, as
applicable. Any such adjustment shall be made in a manner that does not cause
the Option or SAR to become subject to Section 409A of the Code. The Board,
acting in its discretion, may accelerate the vesting of Restricted Stock and
Restricted Stock Unit Awards and the exercisablity, vesting and/or settlement,
as applicable, of Other Stock-Based Awards and Cash Incentive Awards and/or make
such other adjustments to the terms of any such outstanding Awards, and/or
provide for the conversion of such Awards (other than Cash Incentive Awards)
into comparable awards relating to Exchange Stock, all as it deems appropriate
in its sole discretion in the context of an Exchange Transaction.
(c) Definition of Exchange Transaction. For purposes hereof, the term “Exchange
Transaction” means a merger (other than a merger of the Company in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of Common Stock in the surviving corporation immediately
after the merger), consolidation, acquisition or disposition of property or
stock, separation, reorganization (other than a mere reincorporation or the
creation of a holding company), liquidation of the Company or any other similar
transaction or event so designated by the Board in its sole discretion, as a
result of which the stockholders of the Company receive cash, stock or other
property in exchange for or in connection with their shares of Common Stock.
(d) Fractional Shares. In the event of any adjustment in the number of shares
covered by any Award pursuant to the provisions hereof, any fractional shares
resulting from such adjustment shall be disregarded, and each such Award shall
cover only the number of full shares resulting from the adjustment.
(e) Determination of Board to be Final. All adjustments under this Section shall
be made by the Board, and its determination as to what adjustments shall be
made, and the extent thereof, shall be final, binding and conclusive.

 

6



--------------------------------------------------------------------------------



 



9. Tax Withholding; 409A Compliance. As a condition to the exercise of any
Award, the delivery of any shares of Common Stock or payment of cash pursuant to
any Award or the lapse of restrictions on any Award, or in connection with any
other event that gives rise to a federal or other governmental tax withholding
obligation on the part of the Company or an affiliate relating to an Award, the
Company and/or the affiliate may (a) deduct or withhold (or cause to be deducted
or withheld) from any payment or distribution to a participant whether or not
pursuant to the Plan or (b) require the participant to remit cash (through
payroll deduction or otherwise), in each case in an amount sufficient in the
opinion of the Company to satisfy such withholding obligation. If the event
giving rise to the withholding obligation involves a transfer of shares of
Common Stock, then, at the sole discretion of the Committee, the participant may
satisfy the withholding obligation described under this Section by electing to
have the Company withhold shares of Common Stock or by tendering
previously-owned shares of Common Stock, in each case having a fair market value
equal to the amount of tax to be withheld (or by any other mechanism as may be
required or appropriate to conform with local tax and other rules). It is
intended that awards made under the Plan, including any related settlement terms
and conditions and any deferred payment or settlement terms and conditions shall
be structured, applied and interpreted in a manner that complies with
Section 409A of the Code. Notwithstanding the foregoing, each participant shall
be solely responsible for the tax consequences associated with awards made to
such participant under the Plan and no participant shall have have a claim
against the Company by reason of an award being subject to Section 409A of the
Code.
10. Amendment and Termination. The Board may amend or terminate the Plan,
provided, however, that no such action may adversely affect a participant’s
rights under an outstanding Award without the participant’s written consent. Any
amendment that would increase the aggregate number of shares of Common Stock
issuable under the Plan, that would modify the class of persons eligible to
receive Awards under the Plan or that would otherwise be required to be approved
by stockholders pursuant to applicable law or the requirements of any stock
exchange or market upon which the Common Stock may then be listed shall be
subject to the approval of the Company’s stockholders. The Committee may amend
the terms of any agreement or Award made hereunder at any time and from time to
time, provided, however, that any amendment which would adversely affect a
participant’s rights under an outstanding Award may not be made without the
participant’s consent.
11. General Provisions.
(a) Shares Issued Under Plan. Shares of Common Stock available for issuance
under the Plan may be authorized and unissued, held by the Company in its
treasury or otherwise acquired for purposes of the Plan. No fractional shares of
Common Stock will be issued under the Plan.
(b) Compliance with Law. The Company will not be obligated to issue or deliver
shares of Common Stock pursuant to the Plan unless the issuance and delivery of
such shares complies with applicable law, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, and the requirements of any stock exchange or market upon which the
Common Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
(c) Transfer Orders; Placement of Legends. All certificates for shares of Common
Stock delivered under the Plan shall be subject to such stock-transfer orders
and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.
(d) No Employment or other Rights. Nothing contained in the Plan or in any Award
agreement shall confer upon any participant any right with respect to the
continuation of his or her employment or other service with the Company or an
affiliate or interfere in any way with the right of the Company and its
affiliates at any time to terminate such employment or other service or to
increase or decrease, or otherwise adjust, the other terms and conditions of the
participant’s employment or other service.

 

7



--------------------------------------------------------------------------------



 



(e) Decisions and Determinations Final. All decisions and determinations made by
the Board pursuant to the provisions hereof and, except to the extent rights or
powers under the Plan are reserved specifically to the discretion of the Board,
all decisions and determinations of the Committee, shall be final, binding and
conclusive on all persons.
(f) Nonexclusivity of the Plan. No provision of the Plan, and neither its
adoption by the Board or submission to the stockholders for approval, shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable.
12. Governing Law. All rights and obligations under the Plan and each Award
agreement or instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to its principles of conflict
of laws.
13. Term of the Plan. The Plan shall be effective as of the date of its adoption
by the Board, subject to the approval of the stockholders of the Company within
twelve (12) months from the date of such adoption by the Board. The Plan shall
expire on the tenth anniversary of the date of its adoption by the Board, unless
sooner terminated by the Board. The rights of any person with respect to an
Award made under the Plan that is outstanding at the time of the termination of
the Plan shall not be affected solely by reason of the termination of the Plan
and shall continue in accordance with the terms of the Award and of the Plan, as
each is then in effect or is thereafter amended.

 

8